FORM CSR-LASER REPORTERS PAPER & MFG.CO. 800-626-6319

Case 3:17-cv-00007-GTS-DEP Document 98-3 Filed 03/04/19 Page 1 of 1

10

Ll

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

 

 

~COLLOQUY—

695

had a -- if you were not planning to
present anymore information relative to
the second phase of the hearing -- if
you had a recommendation on the issue
of discipline.

MS. DEWIND: I do have a
recommendation. Considering that this
is a situation where Vincent has not
only refused to accept consequences but
really up the ante by going out into
social media and, you know, harassing
and defaming the teacher and the school
district with intent to harm because he
was unhappy at being held accountable
in math class, you know, I have a
significant recommendation. When you
couple that with the seven-page
disciplinary history and the pattern of
insubordination and retaliation that
discipline history shows for Vincent,
my recommendation becomes a suspension
upon instruction through not only the
rest of this year but next year as
well.

HEARING OFFICER: How would

 

 

 

 

 

 

 

 
